Consent of Independent Registered Public Accounting Firm Grow Condos, Inc. and subsidiary (f/k/a Fanatic Fans Inc. and Calibrus, Inc.) Eagle Point, Oregon We hereby consent to the incorporation by reference in this Registration Statement on the Post-effective Amendment No. 1 to Form S-8 of our report dated October 14, 2014, relating to the consolidated financial statements of Grow Condos, Inc. and subsidiary (f/k/a Fanatic Fans Inc. and Calibrus, Inc.) appearing in Grow Condos, Inc. and subsidiary’s (f/k/a Fanatic Fans Inc. and Calibrus, Inc.) Annual Report on Form 10-K for the period of inception (September 9, 2013) to June 30, 2014. /s/ Semple, Marchal & Cooper, LLP Certified Public Accountants Phoenix, Arizona January 22, 2016
